UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective Capital appreciation Net asset value December 31, 2011 Class IA: $11.84 Class IB: $11.81 Total return at net asset value (as of 12/31/11)† Class IA shares* Class IB shares* S&P 500 Index 1 year –1.41% –1.75% 2.11% 5 years –4.68 –5.89 –1.24 Annualized –0.95 –1.21 –0.25 10 years 18.27 15.37 33.35 Annualized 1.69 1.44 2.92 Life 44.05 39.69 56.81 Annualized 2.79 2.55 3.45 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 30, 1998. † Recent performance may have benefited from one or more legal settlements. S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Putnam VT Research Fund 1 Report from your fund’s manager Last year was a volatile one for equity markets. In the context of sovereign debt problems in Europe and an uncertain recovery in the United States, how did the fund perform? While the first half of the year was moderately positive for markets and the fund, a series of macroeconomic events shook confidence and led to a dramatic rise in risk aversion and volatility in the second half of the year, causing a wide spectrum of equities to lose ground against other asset types. As investors lost confidence in risk assets globally, Putnam VT Research Fund’s class IA shares at net asset value underperformed its benchmark, the S&P Index. Which sectors outperformed last year and why? Defensive stocks, including telecommunications, basic materials, and consumer staples, proved better able to withstand macroeconomic pressures. In light of the deteriorating fiscal outlook in Europe that appeared likely to result in negative implications for global growth, stock investors either fled the markets or gravitated toward more defensive areas, where they generally hoped to weather the European storm. In a slow-growth, risk-averse environment, is it possible to find good investment opportunities in non-defensive sectors? Absolutely. The fund is sector neutral, which means we seek to invest in the best relative value stocks across the full range of sectors that make up the benchmark. Even in the context of broad market difficulty, we believe our research-based, best-ideas approach can uncover attractive opportunities available to investors. No matter the sector or where we are in the economic cycle, we believe that some companies will harbor upside earnings surprises, the potential to make market share gains, and competitive business advantages, all of which we strive to identify and exploit in the diversified portfolio we construct. Which strategies and holdings contributed the most to performance? Cigarette maker Philip Morris International was the top contributor to returns during the year. The company solidified its position as the leading international tobacco producer by making a number of acquisitions in the emerging markets, which investors took as a sign of the company’s long-term growth prospects. Verizon Communications also contributed positively to performance during the year. The company benefited from positive trends in its mobile business and posted solid earnings growth. Our overweight position in Verizon stock relative to the benchmark helped magnify the positive impact this stock had on theportfolio. Our benchmark-relative overweight to the stock of industrial conglomerate Tyco International also contributed positively to returns. The growth profile of Tyco’s recurring revenue base, as well as its margin expansion, were underestimated by the market and resulted in successive increases in consensus estimates, pushing the stock higher. The stock also benefited from management’s decision to explore a breakup of the conglomerate, which could unlock value for shareholders. The fund also used forward currency contracts to hedge foreign exchange risk. Which strategies and holdings held performance back? The largest detractor from returns was the stock of First Solar, a low-cost manufacturer of utility-scale solar facilities. The stock sold off aggressively during the period, as the market realized that government subsidies would be increasingly hard to secure throughout the developed markets. Although we remain cautiously optimistic on the company’s long-term potential, we reduced the fund’s exposure to the stock in light of our lower expectations for the company’s near-term growth. Hewlett-Packard [HP] also detracted from returns. When we added the stock to the portfolio, it offered an attractive price relative to our assessment of the company’s long-term growth potential. However, a series of issues — including disappointing earnings, management changes, and an expensive acquisition of a software developer — have led the market to lose confidence in HP’s ability to execute its strategy. A third detractor was Newfield Exploration, a Texas-based oil and natural gas exploration and production company. The stock suffered when it missed analysts’ targets for profit and earnings in the third quarter. In addition, the company lowered its oil production estimate for the year overall, which darkened expectations for the stock. We eliminated our position in this holding by the end of the year. What is your outlook for 2012? Heading into 2012, uncertainty and elevated volatility continue to be the norm. However, we believe there are promising signs in the U.S. economy that may point the way toward a general improvement in stock market performance. In our view, the U.S. housing market appears set to recover off a prolonged bottom, which we believe carries positive implications for U.S. employment as well as consumer spending. By and large, we believe that corporations have been showing strong profit growth and have healthy balance sheets. If the U.S. economy gathers additional momentum from improving conditions in housing and rising employment, we believe profit growth could continue to surprise to the upside. Combined with attractive valuations, upward revisions to earnings expectations would be bullish for the stock market. In this context, we believe our bottom-up, research-based approach to investing can help us to find winning stocks and serve investors well. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. 2 Putnam VT R esearch Fund Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Aaron M. Cooper is Director of Global Equity Research at Putnam. A CFA charterholder, he joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your fund’s managers are Kelsey Chen, Steven Curbow, George Gianarikas, Ferat Ongoren, and Walter Scully. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Research Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.21 $5.42 $4.38 $5.65 Ending value (after expenses) $940.40 $938.80 $1,020.87 $1,019.61 Annualized expense ratio† 0.86% 1.11% 0.86% 1.11% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT R esearch Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Research Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Research Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2012 Putnam VT R esearch Fund 5 The fund’s portfolio 12/31/11 COMMON STOCKS (99.6%)* Shares Value Aerospace and defense (4.1%) Embraer SA ADR (Brazil) 38,400 $968,448 Honeywell International, Inc. S 8,408 456,975 L-3 Communications Holdings, Inc. 300 20,004 Northrop Grumman Corp. 3,300 192,984 Precision Castparts Corp. 999 164,625 United Technologies Corp. S 6,300 460,467 Air freight and logistics (0.8%) C.H. Robinson Worldwide, Inc. 144 10,048 FedEx Corp. 999 83,426 United Parcel Service, Inc. Class B 4,558 333,600 Airlines (0.1%) United Continental Holdings, Inc. † 1,600 30,192 US Airways Group, Inc. † S 7,400 37,518 Auto components (0.3%) American Axle & Manufacturing Holdings, Inc. † 2,600 25,714 Johnson Controls, Inc. S 4,700 146,922 Automobiles (0.4%) Ford Motor Co. † S 21,351 229,737 Beverages (1.4%) Beam, Inc. 2,900 148,567 Coca-Cola Enterprises, Inc. 24,092 621,092 Biotechnology (1.2%) Amgen, Inc. 686 44,048 Celgene Corp. † 5,672 383,427 Dendreon Corp. † S 4,935 37,506 Human Genome Sciences, Inc. † S 4,300 31,777 United Therapeutics Corp. † 2,900 137,025 Building products (0.2%) Fortune Brands Home & Security, Inc. † 5,042 85,865 Capital markets (1.7%) Ameriprise Financial, Inc. S 1,272 63,142 Bank of New York Mellon Corp. (The) 700 13,937 BlackRock, Inc. 490 87,338 Charles Schwab Corp. (The) 5,111 57,550 E*Trade Financial Corp. † 1,200 9,552 Federated Investors, Inc. 476 7,211 Franklin Resources, Inc. 722 69,355 Goldman Sachs Group, Inc. (The) 1,778 160,785 Invesco, Ltd. 2,325 46,709 Legg Mason, Inc. 782 18,807 Morgan Stanley 3,300 49,929 State Street Corp. 6,900 278,139 T. Rowe Price Group, Inc. 1,331 75,800 Chemicals (2.1%) Celanese Corp. Ser. A 1,700 75,259 CF Industries Holdings, Inc. 487 70,605 Dow Chemical Co. (The) 7,260 208,798 E.I. du Pont de Nemours & Co. 1,928 88,264 Huntsman Corp. 2,000 20,000 LyondellBasell Industries NV Class A (Netherlands) 2,500 81,225 COMMON STOCKS (99.6%)* Cont. Shares Value Chemicals cont. Monsanto Co. 3,442 $241,181 Mosaic Co. (The) 9070 45,387 PPG Industries, Inc. 1,300 108,537 Praxair, Inc. 1,600 171,040 W.R. Grace & Co. † 700 32,144 Commercial banks (2.7%) BB&T Corp. 1,322 33,275 Comerica, Inc. 1,300 33,540 Fifth Third Bancorp 9,400 119,568 First Horizon National Corp. 772 6,176 Huntington Bancshares, Inc. 4,000 21,960 KeyCorp 7,624 58,629 M&T Bank Corp. 700 53,438 PNC Financial Services Group, Inc. 1,700 98,039 Popular, Inc. (Puerto Rico) † 8,484 11,793 Regions Financial Corp. 5,200 22,360 SunTrust Banks, Inc. 2,180 38,586 U.S. Bancorp 1,200 32,460 Wells Fargo & Co. 34,259 944,178 Zions Bancorp. 1,058 17,224 Commercial services and supplies (0.1%) Republic Services, Inc. 1,700 46,835 Communications equipment (2.3%) Cisco Systems, Inc. 34,368 621,373 Juniper Networks, Inc. † 6,400 130,624 Qualcomm, Inc. 9,356 511,773 Computers and peripherals (5.7%) Apple, Inc. † 4,863 1,969,514 Hewlett-Packard Co. 26,910 693,202 SanDisk Corp. † S 8,701 428,176 Construction and engineering (0.2%) Fluor Corp. 1,800 90,450 KBR, Inc. 1,400 39,018 Consumer finance (0.8%) American Express Co. S 5,200 245,284 Capital One Financial Corp. S 2,200 93,038 Discover Financial Services 2,800 67,200 SLM Corp. 2,700 36,180 Containers and packaging (0.1%) Crown Holdings, Inc. † 1,300 43,654 Diversified consumer services (0.4%) Apollo Group, Inc. Class A † S 3,719 200,343 Diversified financial services (3.0%) Bank of America Corp. 27,027 150,270 Citigroup, Inc. 21,642 569,401 CME Group, Inc. 343 83,579 IntercontinentalExchange, Inc. † 350 42,193 JPMorgan Chase & Co. 20,458 680,229 Leucadia National Corp. 1,000 22,740 Moody’s Corp. 1,000 33,680 Nasdaq OMX Group, Inc. (The) † 770 18,873 NYSE Euronext 1,300 33,930 6 Putnam VT R esearch Fund COMMON STOCKS (99.6%)* Cont. Shares Value Diversified telecommunication services (3.2%) CenturyLink, Inc. 7,500 $279,000 Verizon Communications, Inc. 36,200 1,452,344 Electric utilities (1.6%) Edison International 7,085 293,319 Entergy Corp. S 1,100 80,355 FirstEnergy Corp. 5,600 248,080 Great Plains Energy, Inc. 7,564 164,744 NV Energy, Inc. 5,000 81,750 Electrical equipment (0.2%) Cooper Industries PLC 400 21,660 GrafTech International, Ltd. † S 3,700 50,505 Hubbell, Inc. Class B 700 46,802 Electronic equipment, instruments, and components (0.2%) Corning, Inc. 2,859 37,110 TE Connectivity, Ltd. (Switzerland) 2,700 83,187 Energy equipment and services (2.4%) Baker Hughes, Inc. 8,100 393,984 Cameron International Corp. † S 8,100 398,439 Schlumberger, Ltd. 7,927 541,493 Food and staples retail (1.7%) Costco Wholesale Corp. 900 74,988 CVS Caremark Corp. 7,076 288,559 Walgreen Co. 2,470 81,658 Wal-Mart Stores, Inc. S 7,748 463,020 Food products (1.3%) Archer Daniels-Midland Co. 2,849 81,481 Mead Johnson Nutrition Co. Class A 4,450 305,849 Sara Lee Corp. 16,600 314,072 Health-care equipment and supplies (1.9%) Baxter International, Inc. 4,200 207,816 Becton, Dickinson and Co. S 513 38,331 Boston Scientific Corp. † 8,100 43,254 CareFusion Corp. † 2,000 50,820 Covidien PLC (Ireland) 3,789 170,543 Edwards Lifesciences Corp. † S 300 21,210 Intuitive Surgical, Inc. † 100 46,301 Medtronic, Inc. 1,764 67,473 St. Jude Medical, Inc. 4,298 147,421 Stryker Corp. 3,500 173,985 Teleflex, Inc. 300 18,387 Varian Medical Systems, Inc. † 1,000 67,130 Health-care providers and services (2.3%) Aetna, Inc. 8,300 350,177 AmerisourceBergen Corp. 1,773 65,938 CIGNA Corp. 5,800 243,600 Coventry Health Care, Inc. † S 1,700 51,629 Express Scripts, Inc. † 3,758 167,945 McKesson Corp. 657 51,187 Medco Health Solutions, Inc. † 800 44,720 Quest Diagnostics, Inc. 1,200 69,672 WellPoint, Inc. 3,100 205,375 COMMON STOCKS (99.6%)* Cont. Shares Value Hotels, restaurants, and leisure (1.5%) Carnival Corp. 5,600 $182,784 Las Vegas Sands Corp. † 1,700 72,641 McDonald’s Corp. 2,921 293,064 Wyndham Worldwide Corp. 7,322 276,991 Household durables (0.5%) D.R. Horton, Inc. 17,700 223,197 Newell Rubbermaid, Inc. S 2,130 34,400 Household products (2.6%) Colgate-Palmolive Co. 2,700 249,453 Energizer Holdings, Inc. † S 1,300 100,724 Procter & Gamble Co. (The) 16,008 1,067,894 Independent power producers and energy traders (1.0%) AES Corp. (The) † 24,300 287,712 Calpine Corp. † 16,400 267,812 Industrial conglomerates (3.1%) General Electric Co. 51,924 929,959 Tyco International, Ltd. 16,722 781,085 Insurance (3.7%) ACE, Ltd. 2,000 140,240 Aflac, Inc. 5,700 246,582 Allstate Corp. (The) 4,400 120,604 AON Corp. 2,270 106,236 Assured Guaranty, Ltd. (Bermuda) S 14,250 187,245 Berkshire Hathaway, Inc. Class B † 4,825 368,148 Chubb Corp. (The) S 1,660 114,905 Hartford Financial Services Group, Inc. (The) 6,300 102,375 Marsh & McLennan Cos., Inc. S 4,000 126,480 MBIA, Inc. † S 3,700 42,883 MetLife, Inc. S 6,300 196,434 Progressive Corp. (The) 2,172 42,376 Prudential Financial, Inc. S 3,100 155,372 XL Group PLC 2,900 57,333 Internet and catalog retail (1.2%) Amazon.com, Inc. † 2,155 373,031 Priceline.com, Inc. † S 622 290,916 Internet software and services (1.6%) Baidu, Inc. ADR (China) † 4,200 489,174 Google, Inc. Class A † 479 309,386 Yahoo!, Inc. † 5,000 80,650 IT Services (2.3%) Accenture PLC Class A S 2,600 138,398 Automatic Data Processing, Inc. 2,137 115,419 Cognizant Technology Solutions Corp. † 1,269 81,609 Computer Sciences Corp. 700 16,590 Fidelity National Information Services, Inc. 1,100 29,249 Fiserv, Inc. † 651 38,240 IBM Corp. 1,749 321,606 MasterCard, Inc. Class A 475 177,090 Paychex, Inc. 1,328 39,986 Total Systems Services, Inc. 700 13,692 Visa, Inc. Class A 2,083 211,487 Western Union Co. (The) S 2,675 48,846 Putnam VT Research Fund 7 COMMON STOCKS (99.6%)* Cont. Shares Value Leisure equipment and products (0.4%) Hasbro, Inc. S 7,550 $240,770 Life sciences tools and services (0.5%) Agilent Technologies, Inc. † 3,000 104,790 Life Technologies Corp. † 1,097 42,684 Thermo Fisher Scientific, Inc. † 3,200 143,904 Machinery (1.5%) Cummins, Inc. S 555 48,851 Deere & Co. 735 56,852 Eaton Corp. 4,100 178,473 Ingersoll-Rand PLC S 1,501 45,735 Joy Global, Inc. 500 37,485 Parker Hannifin Corp. S 1,651 125,889 Stanley Black & Decker, Inc. 3,700 250,120 Timken Co. 2,300 89,033 Media (3.6%) Comcast Corp. Class A 28,192 668,432 Interpublic Group of Companies, Inc. (The) 25,101 244,233 News Corp. Class A 13,200 235,488 Time Warner, Inc. S 9,733 351,751 Walt Disney Co. (The) 12,397 464,888 Metals and mining (0.8%) Barrick Gold Corp. (Canada) 1,900 85,975 Cliffs Natural Resources, Inc. S 1,400 87,290 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 5,796 213,235 U.S. Steel Corp. S 1,900 50,274 Walter Energy, Inc. 400 24,224 Multiline retail (1.0%) Dollar General Corp. † S 3,300 135,762 Nordstrom, Inc. 3,000 149,130 Target Corp. 5,085 260,454 Multi-utilities (1.1%) Ameren Corp. 8,300 274,979 National Grid PLC ADR (United Kingdom) 3,400 164,832 PG&E Corp. S 4,000 164,880 Office electronics (0.1%) Xerox Corp. 5,988 47,664 Oil, gas, and consumable fuels (9.6%) Apache Corp. 4,200 380,436 Chevron Corp. 5,580 593,712 CONSOL Energy, Inc. 2,300 84,410 Exxon Mobil Corp. 26,641 2,258,087 Hess Corp. 6,900 391,920 Marathon Oil Corp. 19,300 564,911 Noble Energy, Inc. S 4,700 443,633 Occidental Petroleum Corp. 1,371 128,463 Southwestern Energy Co. † 11,300 360,922 Paper and forest products (0.2%) International Paper Co. S 3,331 98,598 Personal products (0.6%) Avon Products, Inc. 14,800 258,556 Estee Lauder Cos., Inc. (The) Class A 615 69,077 COMMON STOCKS (99.6%)* Cont. Shares Value Pharmaceuticals (5.9%) Abbott Laboratories 5,755 $323,604 Auxilium Pharmaceuticals, Inc. † 11,039 220,007 Johnson & Johnson 15,763 1,033,738 Merck & Co., Inc. 17,235 649,760 Pfizer, Inc. 46,418 1,004,486 Professional services (0.1%) Dun & Bradstreet Corp. (The) S 212 15,864 Equifax, Inc. 500 19,370 Robert Half International, Inc. 652 18,556 Real estate investment trusts (REITs) (1.7%) American Capital Agency Corp. 300 8,424 American Tower REIT, Inc. Class A 5,100 306,051 Digital Realty Trust, Inc. 2,000 133,340 MFA Financial, Inc. S 2,591 17,412 Prologis, Inc. 7,831 223,888 Simon Property Group, Inc. 1,948 251,175 Road and rail (0.2%) Hertz Global Holdings, Inc. † S 10,500 123,060 Semiconductors and semiconductor equipment (1.9%) Advanced Micro Devices, Inc. † S 32,800 177,120 Cymer, Inc. † S 3,100 154,256 First Solar, Inc. † S 4,536 153,135 Intel Corp. 4,400 106,700 JinkoSolar Holding Co., Ltd. ADR (China) † S 3,000 15,000 Novellus Systems, Inc. † S 8,723 360,173 Texas Instruments, Inc. S 3,419 99,527 Software (3.8%) Adobe Systems, Inc. † 6,200 175,274 Citrix Systems, Inc. † 700 42,504 Microsoft Corp. 42,314 1,098,471 Oracle Corp. 25,828 662,488 Red Hat, Inc. † 565 23,329 Salesforce.com, Inc. † 500 50,730 Specialty retail (2.3%) Bed Bath & Beyond, Inc. † S 6,200 359,414 Best Buy Co., Inc. 5,900 137,883 Dick’s Sporting Goods, Inc. 200 7,376 Limited Brands, Inc. S 866 34,943 Lowe’s Cos., Inc. 10,100 256,338 Office Depot, Inc. † S 12,000 25,800 O’Reilly Automotive, Inc. † 600 47,970 Staples, Inc. 3,100 43,059 TJX Cos., Inc. (The) S 4,000 258,200 Urban Outfitters, Inc. † S 3,806 104,893 Textiles, apparel, and luxury goods (0.7%) Coach, Inc. 3,032 185,073 Hanesbrands, Inc. † S 5,159 112,776 NIKE, Inc. Class B 900 86,733 Tobacco (3.7%) Altria Group, Inc. 10,531 312,244 Lorillard, Inc. 1,800 205,200 Philip Morris International, Inc. 19,100 1,498,968 Total common stocks (cost $52,198,757) 8 Putnam VT R esearch Fund SHORT-TERM INVESTMENTS (14.1%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.14% d 7,653,873 $7,653,873 Putnam Money Market Liquidity Fund 0.05% e 54,297 54,297 U.S. Treasury Bills with an effective yield of 0.087%, October 18, 2012 $25,000 24,983 Total short-term investments (cost $7,733,152) Total investments (cost $59,931,909) Key to holding’s abbreviations ADR American Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $54,685,592. † Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $534,668) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation Credit Suisse AG Euro Sell 1/18/12 $512,955 $534,668 $21,713 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 Fixed payments Total return Swap counterparty/ Termination received (paid) by received by or Unrealized Notional amount date fund per annum paid by fund appreciation Goldman Sachs International baskets 136 4/9/12 (1 month USD-LIBOR-BBA A basket (GSCBPBAT) $314 plus 40 bps) of common stocks Total Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair valuemeasurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $6,761,106 $— $— Consumer staples 6,141,402 — — Energy 6,540,410 — — Financials 7,453,580 — — Health care 6,459,670 — — Industrials 5,859,754 — — Information technology 9,752,752 — — Materials 1,745,690 — — Telecommunication services 1,731,344 — — Utilities 2,028,463 — — Total common stocks — — Short-term investments 54,297 7,678,856 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $21,713 $— Total return swap contracts — 314 — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Research Fund 9 Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value, including $7,009,832 of securities on loan (Note 1): Unaffiliated issuers (identified cost $52,223,739) $54,499,154 Affiliated issuers (identified cost $7,708,170) (Notes 1 and 6) 7,708,170 Dividends, interest and other receivables 104,280 Receivable for investments sold 1,774,285 Unrealized appreciation on swap contracts (Note 1) 314 Unrealized appreciation on forward currency contracts (Note 1) 21,713 Total assets Liabilities Payable for investments purchased 1,521,131 Payable for shares of the fund repurchased 92,909 Payable for compensation of Manager (Note 2) 26,261 Payable for investor servicing fees (Note 2) 4,126 Payable for custodian fees (Note 2) 8,658 Payable for Trustee compensation and expenses (Note 2) 60,426 Payable for administrative services (Note 2) 138 Payable for distribution fees (Note 2) 6,806 Collateral on securities loaned, at value (Note 1) 7,653,873 Other accrued expenses 47,996 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $92,459,621 Undistributed net investment income (Note 1) 573,022 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (40,644,548) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,297,497 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $22,577,871 Number of shares outstanding 1,906,769 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.84 Computation of net asset value Class IB Net assets $32,107,721 Number of shares outstanding 2,718,042 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.81 The accompanying notes are an integral part of these financial statements. 10 Putnam VT R esearch Fund Statement of operations Year ended 12/31/11 Investment income Dividends (net of foreign tax of $2,584) $1,149,647 Interest (including interest income of $1,846 from investments in affiliated issuers) (Note 6) 2,330 Securities lending (Note 1) 26,444 Total investment income Expenses Compensation of Manager (Note 2) 345,168 Investor servicing fees (Note 2) 62,057 Custodian fees (Note 2) 22,285 Trustee compensation and expenses (Note 2) 4,743 Administrative services (Note 2) 1,841 Distribution fees — Class IB (Note 2) 91,512 Auditing 40,534 Other 31,124 Total expenses Expense reduction (Note 2) (2,477) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,591,435 Net realized gain on swap contracts (Note 1) 3,530 Net realized gain on futures contracts (Note 1) 9,598 Net realized gain on foreign currency transactions (Note 1) 27,364 Net realized loss on written options (Notes 1 and 3) (2,405) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 21,595 Net unrealized depreciation of investments, futures contracts and swap contracts during the year (5,971,167) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Decrease in net assets Operations: Net investment income $581,634 $549,211 Net realized gain on investments and foreign currency transactions 4,629,522 10,021,515 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (5,949,572) (414,463) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (269,283) (337,841) Class IB (301,042) (443,294) Decrease from capital share transactions (Note 4) (11,949,366) (13,020,649) Total decrease in net assets Net assets: Beginning of year 67,943,699 71,589,220 End of year (including undistributed net investment income of $573,022 and $540,157, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Research Fund 11 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/11 .13 (.29) (.13) .83 1.10 98 12/31/10 .10 1.64 (.14) .81 .97 100 12/31/09 .11 2.52 e (.13) e .82 f 1.28 f 134 12/31/08 .12 (5.15) (.15) .80 f 1.08 f 131 12/31/07 .13 (.02) (.09) .79 f .93 f 80 Class IB 12/31/11 .10 (.30) (.10) 1.08 .85 98 12/31/10 .08 1.63 (.11) 1.06 .72 100 12/31/09 .09 2.52 e (.10) e 1.07 f 1.03 f 134 12/31/08 .09 (5.12) (.11) 1.05 f .83 f 131 12/31/07 .09 (.02) (.05) 1.04 f .68 f 80 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd., which amounted to $0.06 per share outstanding as of March 13, 2009. This payment resulted in an increase to total returns of 0.76% for the year ended December 31, 2009. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.09% 12/31/08 0.07 12/31/07 <0.01 The accompanying notes are an integral part of these financial statements. 12 Putnam VT R esearch Fund Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT Research Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing primarily in common stocks (growth or value stocks or both) of large U.S.-based companies that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value that is lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that they believe will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying Putnam VT R esearch Fund 13 instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 3 on futures contracts for the reporting period. E) Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to enhance returns on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 100,000 on purchased options contracts for the reporting period. F) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $200,000 on forward currency contracts for the reporting period. G) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $43,000 on total return swap contracts for the reporting period. H) Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. I) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $7,439,123. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $7,653,873. J) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. K) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption 14 Putnam VT R esearch Fund requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. L) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a capital loss carryover of $39,656,872 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $27,715,014 $— $27,715,014 12/31/16 11,941,858 — 11,941,858 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. M) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions and foreign currency gains and losses. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $21,556 to increase undistributed net investment income with an increase to accumulated net realized losses of$21,556. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $5,304,083 Unrealized depreciation (4,016,342) Net unrealized appreciation 1,287,741 Undistributed ordinary income 595,049 Capital loss carryforward (39,656,872) Cost for federal income tax purposes $60,919,583 N) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. O) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 47.2% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $23 under the expense offset arrangements and by $2,454 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $42, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual Putnam VT R esearch Fund 15 attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $58,408,933 and $65,962,874, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at the beginning of the reporting period — $— Options opened 32,178 5,860 Options exercised — — Options expired (17,182) (5,132) Options closed (14,996) (728) Written options outstanding at the end of the reporting period — $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 46,088 $549,144 39,459 $426,237 21,462 $243,637 46,502 $505,354 Shares issued in connection with reinvestment of distributions 21,220 269,283 30,713 337,841 23,723 301,042 40,300 443,294 67,308 818,427 70,172 764,078 45,185 544,679 86,802 948,648 Shares repurchased (377,043) (4,593,895) (448,058) (4,857,262) (717,785) (8,718,577) (911,164) (9,876,113) Net decrease Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $21,713 Payables $— Equity contracts Receivables 314 Payables — Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options contracts Swaps Total Foreign exchange contracts $— $27,309 $— $27,309 Equity contracts (23,350) — 3,530 $(10,222) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 contracts Swaps Total Foreign exchange contracts $21,713 $— $21,713 Equity contracts — 2,401 $7,942 Total 16 Putnam VT R esearch Fund Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $1,846 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $6,093,218 and $10,295,295, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 8 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT R esearch Fund 17 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 18 Putnam VT R esearch Fund Putnam VT R esearch Fund 19 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 20 Putnam VT R esearch Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Investment Sub-Advisor Legal Counsel Robert E. Patterson The Putnam Advisory Company, LLC Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 Putnam VT Research Fund 21 This report has been prepared for the shareholders H520 of Putnam VT Research Fund. 272248 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
